This is an appeal from a judgment for the plaintiff and from an order denying the defendant's motion for new trial. The questions involved are presented by the appeal from the judgment, which alone, therefore, need be considered. Omitting immaterial circumstances, the case as presented by the complaint (which is found to be true in all its allegations) is as follows: —
The defendant B.F. Rucker on or about September 1, 1896, borrowed from the plaintiff the sum of $9,439.85, for the purpose of purchasing a band of cattle — falsely representing to it that the same could be immediately resold at a large profit, and promising to repay the money, together with a share of the profits, out of the proceeds of the sale, which representations were false, and were fraudulently made for the purpose of obtaining the money from plaintiff "without the intention of repaying the same." The cattle were accordingly purchased by Rucker, and afterwards sold by him, for about the sum he paid for them, and out of the proceeds paid the plaintiff $5,000. But of the balance he fraudulently and without consideration, and for the purpose of concealing the money from the plaintiff and preventing it from recovering the same, transferred the sum of $4,000 to (his wife) the defendant, S.E. Rucker. Afterwards, about January 20, 1897, the land described in the complaint was purchased by Rucker with $2,000 of this money, and the deed, for the purpose of defrauding his creditors, and especially the plaintiff, taken in the name of Mrs. Rucker, who, it is alleged and found, took both the money and the deed with full knowledge of all the facts relating thereto. The remaining facts, so far as material, are, that plaintiff afterwards, September 2, 1897, recovered judgment against Rucker for the sum of $4,759.85, the balance of *Page 609 
the money advanced to him; that about October 1, 1897, Rucker, being then wholly insolvent, filed in the superior court of Santa Clara County his petition in insolvency omitting from his inventory and schedule of property the land in question; and that all the creditors of the insolvent have assigned their claims to the plaintiff, who has thus become the only creditor. None of these facts are brought in question by the specifications.
The prayer of the complaint is, that the sum due the plaintiff, $4,759.85, as evidenced by the former judgment, be adjudged a lien upon the property in question, and that the same be sold, etc., and judgment was entered accordingly; and it was also adjudged "that there is due the plaintiff from the defendant B.F. Rucker the sum named."
The judgment, in so far as it adjudges the existence of the lien and directs its foreclosure, is, we think, clearly right. We are not concerned here with the rights of innocent third parties, but with those of the parties to the contract only, as to whom (and to parties taking with notice) the contract itself makes the law (Pacta legem facunt inter partes), or, as otherwise expressed, has "the force of law." (Broom's Legal Maxims, 661.) The plaintiff, therefore, by the express terms of the contract, acquired, if not a legal, at least an equitable, lien on the cattle when purchased (Bouvier's Law Dictionary, word "Lien," pp. 226, 231), and a corresponding interest in the proceeds of the sale, which were thus received by Rucker upon the expressed trust or confidence of paying them over, to the amount of the debt, to the plaintiff. (Civ. Code, secs. 2215 et seq.) The money was therefore held by the former in a fiduciary character, and the right of the latter in the fund, though invested in the land, continued. (Central Nat. Bank v. Connecticut Mut. Life Ins. Co.,104 U.S. 68, 69.) Nor was the plaintiff's lien affected by its suit against Rucker for the money, and the recovery of judgment therein. The plaintiff's right to recover the money in an ordinary suit at law was in no wise affected by the fact of its having an equitable lien or security for the debt; nor was its right to enforce the lien affected by its legal action.
Nor, assuming, as is alleged in defendants' supplemental answer, that Rucker received his discharge in the insolvency *Page 610 
proceedings, and also, as appears in the statement, but is not alleged, that the plaintiff filed its claim on the judgment against the insolvent estate, do we think the plaintiff's right of action was affected. By the receipt of the money in which plaintiff was specifically interested, and the conversion of the same into the land conveyed to her, Mrs. Rucker became liable for the payment of the debt, at least to the value of the property in question; and by the express provisions of section 56 of the act (Code Civ. Proc., p. 849), her liability remained unaffected by the discharge of the principal debtor. The suit, therefore, so far as the foreclosure of the lien is affected, is not to be regarded "as an action against him upon a debt or obligation provable against his estate," but as an action to recover from the other defendant money for which she had become liable.(Stateler v. Superior Court, 107 Cal. 540.) And also it would seem, as, in effect, held in the case cited and in Miller v.Kehoe, 107 Cal. 340, the plaintiff was entitled to recover from her as a general creditor, to whom, as alleged and found, the rights of the other creditors had been assigned.
But the judgment may be sustained in its entirety on other grounds. The cause of action here set up against Rucker, though originating in the same transaction, is different from that set up in the former suit against him. That was a legal action for the money loaned; this, an equitable action for the proceeds of the sale of cattle received by Rucker as a fund for the payment of the debt. The original loan was procured by false and fraudulent representations, and by false and fraudulent promises made without intent to perform them, and, in the language of the statute, the debt thereby incurred was "created by fraud." This was the case also with the equitable debt incurred by the receipt of the proceeds of the sale by Rucker and by his fraudulent conversion of the same; and the latter was also incurred by him "while acting in a fiduciary character." Whether we consider, therefore, the legal or the equitable aspect of the case, the debt sued for comes also within the provisions of the same section, and was not affected by the discharge. (Treadwell v.Holloway, 46 Cal. 548; Herrlich v. McDonald, 80 Cal. 478; In reMcEachran, 82 Cal. 223, 224; Dyer v. Bradley, 89 Cal. 563; Siegel
v. His Creditors, 95 Cal. 413; Carit v. Williams, 74 Cal. 185,186.) In the case last cited, the debt was in the form of a judgment, *Page 611 
and it was contended, as in this case, that the court could not look beyond the judgment to determine the character of the original debt; but the contrary was held.
The liability of the defendants was not affected by the insolvency proceedings, and it was therefore unnecessary for the court to find with reference to them.
We advise that the judgment and order appealed from be affirmed.
Gray, C., and Haynes, C., concurred.
For the reasons given in the foregoing opinion the judgment and order appealed from are affirmed.
McFarland, J., Henshaw, J., Van Dyke, J.
Hearing in Bank denied.